                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-10129-DMG (MAAx)                                   Date     January 28, 2020

Title Brian Whitaker v. Jaber Original Holdings III, LLC, et al.                    Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
          NONE PRESENT                                              NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
             PARTIES

        On December 26, 2019, the Court set a Scheduling Conference. [Doc. # 18.] As
required by the Court's December 26, 2019 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1,
counsel are required to file a Joint Rule 26(f) Report. To date, a Joint Rule 26(f) Report has not
been filed.

        IT IS HEREBY ORDERED that Plantiff show cause in writing no later than February 4,
2020, why sanctions should not be imposed for their failure to cooperate and participate with
opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.
Failure to timely respond to this Order to Show Cause will result in the dismissal of this
action for lack of prosecution.

       The scheduling conference on February 7, 2020 is hereby VACATED and will be
rescheduled if necessary.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
